Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered. Applicant has argued that the reversed trapezoid structure and the light emitting layer break at the reversed trapezoid structure is not disclosed by the combination of Kim and Cho.  This argument is respectfully found to be not persuasive because Kim discloses the features of claim 1 except the inverse trapezoid structure, which is disclosed by Cho as stated in the rejection of the last Office Action. Applicant has argued that Cho discloses the reversed trapezoid structure is formed above a third insulating layer  that is formed after the driving circuit.  This argument is respectfully found to be not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure fo the primary reference… rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (MPEP 2145 (III)) and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (MPEP 2123 (I) Patents are relevant as prior art for all they contain).  Applicant has amended the claims to include wherein the TFT driving circuit, the insulating layer and the organic light-emitting layer break at the reversed trapezoid structure to form an opening.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


  Claims 1-2, 4 , 7-9, 11, and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”) and of Kim et al (EP 3716337 A1)(“Kim ‘337).
Kim discloses an OLED including a substrate 100 (para. 0039 and Fig. 6)
A barrier layer on the substrate , having a through hole through the barrier and the substrate, as Kim discloses the part SA (Fig. 6), which Kim discloses prevents moisture (para. 0065), which is a disclosure of a barrier the barrier having a reversed trapezoid structure, as seen in Fig. 6,
A TFT driving circuit on the barrier, as Kim discloses TFT driving voltage supplied by the circuit (para. 0050 and Fig. 6 shows the circuitry on the barrier, as the circuitry is in contact with the barrier, as seen in Fig. 6,  electrodes surrounding the hole and no electrodes in the hole, as Fig. 6 shows electrodes such as 62 and 41  surrounding the hole but not in the hole (para. 0105 and Fig. 6)
An insulating layer 160  on the TFT including an opening (para. 0061 and Fig. 6), Fig. 6 shows the opening for the connection to the TFT
And OLED layer 37R, 370B, 370G on the insulating layer (para. 0106 and Fig. 6)
An encapsulating layer 300 on the OLED (para. 0053).and
the length of an upper edge of the trapezoid structure is greater than that of a lower edge of the trapezoid structure, as seen with trapezoid structures around the hole of Fig. 6, the structures labeled DAM1, and a thickness of the OLED layer is less than that of the trapezoid structure, as seen in Fig. 5 the layers 370R, 370B, 370G are thinner than the trapezoid structures.
Kim is silent with respect to the OLED layer breaks at the trapezoid structure and with respect to break of the TFT driving circuit, the insulating layer.

Kim ‘337, in the same field of endeavor of wiring of a display device (Abstract), discloses a disconnect at the emission layer 370 and at the cathode 270 so that moisture inflowed from the through hole 210 not be transmitted to the OLED (para.  0076 and Fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘337 with the device disclosed by Kim in order to obtain the benefit of preventing moisture from being inflowed from the through hole as disclosed by Kim ‘337.
Re claim 2:  Kim discloses DA display area where there is the circuitry, and nondisplay area PA1 and PA2 and the reverse trapezoid is in PA1 (Fig. 3 and para. 0039-0041).
 The combination of Kim and Cho and Kim ‘337 also  discloses that the TFT driving circuit, the insulation layer and the OLED layer break at the reversed trapezoid structure as stated in the rejection of claim 1, and Fig. 6 of Kim discloses the break at the opening, as stated above in the rejection of claim 1 and as shown in Fig. 6 of Kim.
Re claim 4: Fig. 6 of Kim discloses the encapsulating layer 300  covers the opening at the reversed trapezoid structure by the TFT driving circuit, the insulating layer and the OLED layer layer 37R, 370B, 370G  .
Re claim 7:  The combination of Kim and Cho  and Kim ‘337 discloses a range of angle of the reverse trapezoid which overlaps the recited range, as Cho discloses a range which overlaps the recited 
Re claim 8:  Kim discloses an OLED including a substrate 100 (para. 0039 and Fig. 6)
A barrier layer on the substrate , having a through hole through the barrier and the substrate, as Kim discloses the part SA (Fig. 6), which Kim discloses prevents moisture (para. 0065), which is a disclosure of a barrier the barrier having a reversed trapezoid structure, as seen in Fig. 6,
A TFT driving circuit on the barrier, as Kim discloses TFT driving voltage supplied by the circuit (para. 0050 and Fig. 6 shows the circuitry on the barrier, as the circuitry is in contact with the barrier, as seen in Fig. 6,  electrodes surrounding the hole and no electrodes in the hole, as Fig. 6 shows electrodes such as 62 and 41  surrounding the hole but not in the hole (para. 0105 and Fig. 6)
An insulating layer 160  on the TFT including an opening (para. 0061 and Fig. 6), Fig. 6 shows the opening for the connection to the TFT
And OLED layer 37R, 370B, 370G on the insulating layer (para. 0106 and Fig. 6)
An encapsulating layer 300 on the OLED (para. 0053).and

Kim is silent with respect to the OLED layer breaks at the trapezoid structure and with respect to break of the TFT driving circuit, the insulating layer.
Cho, in the same field of endeavor of OLED (para. 0004), discloses an OLED   in which the OLED organic  layer 143 breaks at trapezoidal structures 163 ( para. 0065 and Fig. 3).
Kim ‘337, in the same field of endeavor of wiring of a display device (Abstract), discloses a disconnect at the emission layer 370 and at the cathode 270 so that moisture inflowed from the through hole 210 not be transmitted to the OLED (para.  0076 and Fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘337 with the device disclosed by Kim in order to obtain the benefit of preventing moisture from being inflowed from the through hole as disclosed by Kim ‘337.
Re claim 9:  Kim discloses DA display area where there is the circuitry, and nondisplay area PA1 and PA2 and the reverse trapezoid is in PA1 (Fig. 3 and para. 0039-0041).
  The combination of Kim and Cho and Kim ‘337 discloses that the TFT driving circuit, the insulation layer and the OLED layer break at the reversed trapezoid structure as stated in the rejection 
Re claim 11: Fig. 6 of Kim discloses the encapsulating layer 300  covers the opening at the reversed trapezoid structure by the TFT driving circuit, the insulating layer and the OLED layer layer 37R, 370B, 370G  .
Re claim 14:  The limitations of claim 14 are rejected with the rejection of claim 1, as a reverse trapezoid includes that the upper edge of the structure is greater than a length of the lower edge of the reversed trapezoid structure, as shown for example in Fig. 3, feature 163,  of Cho.
Re claim 15:  The combination of Kim and Cho and Kim ‘337 discloses a range of angle of the reverse trapezoid which overlaps the recited range, as Cho discloses a range which overlaps the recited range (par. 0081), therefore the recited range is anticipated   (MPEP 2131.03)  , or in the alternative is obvious    (MPEP 2144.05)     .  It would have been obvious to one of ordinary skill in the art to combined the range disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247). With respect to the thickness or the reversed trapezoid structures, Cho discloses that the subpixel boundaries are separated by distances which result in improved color reproducibility and the dimensions of the subpixels are also chosen to improve the viewing characteristics (para. 0146).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the recited dimensions of the reversed trapezoid because the dimensions are related to the angle of the reversed trapezoid, and one of ordinary skill in the art would have been able to determine the dimensions in relation to the angle by routine optimization (MPEP 2144.05(II)).
Re claim 16:  Kim discloses the length of an upper edge of the trapezoid structure is greater than that of a lower edge of the trapezoid structure, as seen with trapezoid structures around the hole of Fig. .

Claims 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”)  and Kim et al (EP 3716337 A1)(“Kim ‘337)  as applied to claim 2 above, and further in view of Seo et al (US 2020/0328376 A1)(“Seo”)
Kim in view of Cho and Kim ‘337 discloses the limitations of claim 2 as stated above.    Kim also  discloses dams DAM1 and DAM2, in a peripheral region of the opening which corresponds to a perforated region,  in Fig. 3, which is a disclosure of crack prevention structures as Seo et al discloses that dam structures relieve stress and prevents cracks by relieving stress (para. 0111).  Kim in view of Cho and Kim ‘337 is silent with respect to crack prevention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Seo with the device disclosed by Kim in view of Cho and of Kim ‘337  because Seo discloses that the dam disclosed by Kim in view of Cho is expected to prevent cracks.
          Re claim 6:  Kim discloses that the same insulation material is used for layer 160a insulation layer and 170a, a crack prevention dam (para. 0063).


Claims 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”)  and Kim et al (EP 3716337 A1)(“Kim ‘337)  as applied to claim 2 above, and further in view of Seo et al (US 2020/0328376 A1)(“Seo”).

Kim in view of Cho and Kim ‘337 is silent with respect to crack prevention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention nto have combined the disclosure made by Seo with the device disclosed by Kim in view of Cho and of Kim ‘337 because Seo supports that the structure disclosed by Kim is expected to prevent cracks.
Re claim 13:  Kim discloses that the same insulation material is used for layer 160a insulation layer and 170a, a crack prevention dam (para. 0063).


  Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0313102 A1)(“Kim”) in view of Cho et al (US 2021/0036073 A1)(“Cho”) and of Kim et al (EP 3716337 A1)(“Kim ‘337).
            Kim discloses a method including 
Forming a barrier, as Kim discloses an OLED including a substrate 100 (para. 0039 and Fig. 6)
A barrier layer on the substrate , having a through hole through the barrier and the substrate, as Kim discloses the part SA (Fig. 6), which Kim discloses prevents moisture (para. 0065), which is a disclosure of a barrier the barrier having a reversed trapezoid structure, as seen in Fig. 6, which Kim discloses prevents moisture (para. 0065) which is formed on a substrate 100 and the substrate has a display region, the display region DA (Fig. 1 and para. 0039), a perforated region, through hole 210 
Forming a reverse trapezoid structure on the barrier in the nondisplay region, as Kim discloses forming structures 55 on the barrier SA (Fig. 3), which are shown to be reverse trapezoidal in Fig. 3, 
Manufacturing a TFT driving circuit on the barrier, as Kim discloses TFT driving voltage supplied by the circuit (para. 0050 and Fig. 6 shows the circuitry on the barrier, as the circuitry is in contact with the barrier, as seen in Fig. 6,  electrodes surrounding the hole and no electrodes in the hole, as Fig. 6 shows electrodes such as 62 and 41  surrounding the hole but not in the hole (para. 0105 and Fig. 6)
Forming an insulating layer 160  on the TFT including an opening (para. 0061 and Fig. 6), Fig. 6 shows the opening for the connection to the TFT
 the OLED layer forming the opening in the nondisplay region and 
Covering the TFT driving circuit the insulating layer and the OLED layer with an encapsulating layer
And OLED layer 37R, 370B, 370G on the insulating layer (para. 0106 and Fig. 6)
An encapsulating layer 300 on the OLED (para. 0053).and
the length of an upper edge of the trapezoid structure is greater than that of a lower edge of the trapezoid structure, as seen with trapezoid structures around the hole of Fig. 6, the structures labeled DAM1, and a thickness of the OLED layer is less than that of the trapezoid structure, as seen in Fig. 5 the layers 370R, 370B, 370G are thinner than the trapezoid structures. and with respect to break of the TFT driving circuit, the insulating layer.
Kim is silent with respect to the OLED layer breaks at the trapezoid structure and with respect to break of the TFT driving circuit, the insulating layer.
Cho, in the same field of endeavor of OLED (para. 0004), discloses an OLED   in which the OLED organic  layer 143 breaks at trapezoidal structures 163 ( para. 0065 and Fig. 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of ease of production and reduction or minimization of voltage drop as disclosed by Cho (Cho, para. 00245 and 0247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘337 with the device disclosed by Kim in order to obtain the benefit of preventing moisture from being inflowed from the through hole as disclosed by Kim ‘337.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895